Mr. Justice Lawrence delivered the opinion of the Court: In this case the defendant was ruled, on the 9th of September, 1864, to answer in sixty days. He filed an answer November 10th, in vacation, and after the expiration of the rule. At the next term of the court he took leave to amend his answer, and, on the last day of the term, without filing the amended answer, filed a cross-bill, took a rule to answer instcmter, and at the same, and in the same order, took the cross-hill for confessed, and took a final decree in his favor, granting him affirmative relief upon his cross-bill. It was irregular, while the cause was in this condition, to give the defendant a rule on the complainant to answer instanter and a decree pro confesso for want of such answer. The defendant had himself filed his answer to the original bill after the expiration of the rule, and had then asked leave to amend it. While this leave was pending and the amended answer not filed, the complainant was under no obligation to file a replication to the original answer. To allow the defendant thus circumstanced to file a cross-bill, and take a pro confesso decree instcmter, thus disposing of the entire cause in his own favor, was very unreasonable. A reasonable time should have been given the complainant to answer the cross-bill. Decree reversed.